Independent Auditors’ Report The Board of Directors Sentry Life Insurance Company and The Policy Owners of Sentry Variable Life AccountI: We have audited the accompanying statements of assets and liabilities of the Sentry Variable Life AccountI (comprised of the sub-accounts listed in the statements of assets and liabilities (collectively, theAccounts)) as of December31, 2010, and the related statements of operations for the year ended December31, 2010, changes in net assets for the years ended December31, 2010 and 2009, and the financial highlights for the years ended December31, 2010, 2009, 2008 and 2007. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights of the Accounts for the year ended December31, 2006 were audited by other auditors whose report thereon dated February8, 2007 expressed an unqualified opinion on those highlights. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. Our audit included confirmation of securities owned as of December31, 2010 by correspondence with the transfer agent of the underlying mutual funds. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Sentry Variable Life AccountI as of December31, 2010, and the results of its operations for the year ended December31, 2010, changes in net assets for the years ended December31, 2010 and 2009, and financial highlights for the years ended December31, 2010, 2009, 2008 and 2007 in conformity with U.S.generally accepted accounting principles. February 24, 2011 SENTRY LIFE INSURANCE COMPANY Sentry Variable Life Account I STATEMENTS OF ASSETS AND LIABILITIES December 31, 2010 Assets: Investments at fair value: Janus Aspen Series: Aspen Janus Portfolio, 7,387 shares (cost $164,194) $ Aspen Enterprise Portfolio, 80,910 shares (cost $2,532,371) Aspen Forty Portfolio, 4,381 shares (cost $129,669) Aspen Worldwide Growth Portfolio, 1,418 shares (cost $40,838) Aspen Balanced Portfolio, 6,502 shares (cost $175,297) T. Rowe Price Fixed Income Series, Inc.: Prime Reserve Portfolio, 214,741 shares (cost $214,741) Limited Term Bond Portfolio, 21,967 shares (cost $109,737) T. Rowe Price Equity Series, Inc.: Equity Income Portfolio, 8,733 shares (cost $182,009) Personal Strategy Balanced Portfolio, 94,259 shares (cost $1,670,227) T. Rowe Price International Series, Inc.: International Stock Portfolio, 1,241 shares (cost $12,315) Total Assets $ Total Liabilities - Net Assets $ See accompanying notes to financial statements SENTRY LIFE INSURANCE COMPANY Sentry Variable Life Account I STATEMENTS OF OPERATIONS For the Year Ended December 31, 2010 Janus Aspen Janus Aspen Janus Aspen Janus* Enterprise** Forty Investment income: Dividends $ $ $ Expenses: Mortality and expense risk charges Net investment income (loss) 96 ) ) Realized gains (losses) on investments: Realized net investment gain (loss) Capital gain distributions received - - - Realized gain (loss) on investments and capital gain distributions, net Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations $ $ $ For the Year Ended December 31,2010 Janus Aspen Worldwide Janus Aspen Growth Balanced Investment income: Dividends $ $ Expenses: Mortality and expense risk charges Net investment income (loss) ) Realized gains (losses) on investments: Realized net investment gain (loss) ) Capital gain distributions received - - Realized gain (loss) on investments and capital gain distributions, net ) Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations $ $ See accompanying notes to financial statements *Formerly Janus Aspen Large Cap Growth Portfolio **Formerly Janus Aspen Mid Cap Growth Portfolio SENTRY LIFE INSURANCE COMPANY Sentry Variable Life Account I STATEMENTS OF OPERATIONS For the Year Ended December 31, 2010 T. Rowe Price T. Rowe Price Limited Term T. Rowe Price Prime Reserve Bond Equity Income Investment income: Dividends $ $ $ Expenses: Mortality and expense risk charges Net investment income (loss) ) Realized gains (losses) on investments: Realized net investment gain (loss) - ) Capital gain distributions received - - - Realized gain (loss) on investments and capital gain distributions, net - ) Unrealized appreciation (depreciation), net - ) Net increase (decrease) in net assets from operations $ ) $ $ For the Year Ended December 31, 2010 T. Rowe Price T. Rowe Price Personal Strategy International Balanced Stock Investment income: Dividends $ $ Expenses: Mortality and expense risk charges Net investment income (loss) ) Realized gains (losses) on investments: Realized net investment gain (loss) 48 Capital gain distributions received - 48 Realized gain (loss) on investments and capital gain distributions, net 96 Unrealized appreciation (depreciation), net Net increase (decrease) in net assets from operations $ $ See accompanying notes to financial statements SENTRY LIFE INSURANCE COMPANY Sentry Variable Life Account I STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, Janus Aspen Janus Aspen Janus Aspen Janus* Enterprise** Forty Increase (decrease) in net assets from operations: Net investment income (loss) $
